Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
The specification has been amended as follows:
Descriptions of the figures are not required to be written in any particular format, however, if they do not describe the views of the drawing clearly and accurately, the examiner should object to the unclear and/or inaccurate descriptions and suggest language which provides a clear and accurate description of the views. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)

For additional clarity, the statement following the descriptions that reads: [Reproduction 1.9 is a reference view in which the display part is separated;] has been amended to read as follows:
-- Reproduction 1.9 is a reference view in which the display part is separated to clearly show a claimed upward facing surface not seen in the remaining views;--.

Because the examiner understands from the specification that the dash-dot lines, curvy lines, and number seen in reproductions 1.9 and 1.10 are a known drawing convention meant aid in showing an “enlarged portion” of the claim only, the examiner presumes that the dash-dot lines, curvy lines, and number themselves, are not intended to be claimed. Accordingly, for additional clarity, the statement describing the dash-dot lines, curvy lines, and number has been amended to cancel the word: [represented] replacing it with the word –depicted--; and also to add the phrase: --and form no part of the claim-- after the phrase: “and number”.

For additional clarity, to separate the statement describing the broken line portions (for which production is not sought) from the dash-dot lines depicting enlargements, the statement describing the broken lines has been amended to cancel the phrase: [the broken lines] replacing it with the phrase: --the dashed broken lines—





Conclusion
The claim is in condition for allowance. 

Hague - Reply Reminder
Applicant is reminded that any reply to this action must be signed either by a patent practitioner (i.e., a
patent attorney or agent registered to practice before the United States Patent and Trademark Office) or
by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See
37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE D FAST HORSE whose telephone number is (571)272-7507.  The examiner can normally be reached on Tuesday-Friday 8am-4pm MT Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marie D. Fast Horse/Primary Examiner, Art Unit 2918